DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7-12, 15-18 and 25) and species (SEQ ID NO: 15) in the reply filed on 2/10/2022 is acknowledged. 
Claims 1-5, 7-12, 15-19, 22 and 24-25 are pending. Claims 19, 22 and 24 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5, 7-12, 15-18 and 25 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application GB1708385.8 and PCT/GB2018/051428 filed on 5/25/2017 and 5/25/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 5/25/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Interpretation
Dependent claims 2-3, 5, 8, 10, 12, 15 and 18 describe amino acid sequences which are “substantially” set out or “fragment or variants thereof”. The examiner has applied the broadest reasonable interpretation (BRI) consistent with the specification in interpreting “substantially” or “fragment or variants thereof” as carrying ANY similarity to the referenced SEQ ID NOs. For example, claim 2 describes a first coding sequence substantially set out in SEQ ID NO 2 or a fragment or variant thereof. Under BRI, this would encompass any teaching of a sequence that codes for TH which shares even a dinucleotide combination in common with SEQ ID NO 2. A similar interpretation is applied to elected SEQ ID NO: 15 describing a recombinant viral vector. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 15-18 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kirik et al. US 2017/0114346, published 4/27/2017, priority date 4/3/2014 (hereinafter Kirik). 
Kirik describes a gene expression system comprising a promoter operably linked to a first and second nucleotide sequence encoding a biologically active GTP cyclohydrolase 1 (GCH1) and a tyrosine hydroxylase (TH) using an adeno associated viral vector (AAV) (Kirik, abstract, para 9, 23, 24 and claims 1 and 6). Under BRI, the TH coding sequence disclosed by Kirik shares at least a dinucleotide combination in common with the TH sequences described in claim 2 (Kirik, SEQ ID NO: 9 and 10). Similarly, the coding sequence disclosed by Kirik shares at least a dinucleotide combination in common with the GCH1 sequences described in claim 3 (Kirik, SEQ ID NO: 1-6). Kirik presents this as a gene therapy strategy to produce continuous DOPA production in striatal neurons as a treatment for neural degenerative diseases like Parkinson’s disease (PD) (Kirik, para 3). Kirik provides embodiments using a constitutive promoter comprising a CMV promoter, corresponding to the limitations described in claim 4 (Kirik, para 106, 146). Under BRI, the CMV promoter sequence disclosed by Kirik shares at least a dinucleotide combination in common with the promoter sequences described in claim 5 (Kirik, para 106). Kirik describes the use of spacer sequences disposed between the first and second coding sequences allowing for the production of GCH1 and TH from a single promoter, corresponding to the limitations described in claims 7 and 11 (Kirik, para 92-95). Kirik states that the expression cassette may further comprise a ribosomal skipping mechanism based on 2A peptides and 2A like sequences, corresponding to the limitations described in claim 9 (Kirik, para 109 and claim 6). Furthermore, it is noted that although Kirik describes a fusion polypeptide of GCH1 and a destabilizing domain (DD) based on dihydrofolate reductase (DHFR), Kirik states that this enzyme is biologically active and thus fits the functional limitations of GCH1 provided in claim 1.  Thus, under BRI Kirik describes a recombinant vector which is “substantially” set out or at least shares a dinucleotide fragment in common to elected SEQ ID NO: 15. 
Citation of other relevant prior art
Bjorklund et al. US 2012/0309816, published 12/6/2012

Cederfjäll et al. "Design of a single AAV vector for coexpression of TH and GCH1 to establish continuous DOPA synthesis in a rat model of Parkinson's disease." Molecular Therapy 20.7 (2012): 1315-1326
Antunes et al. Continuous L-DOPA Secretion by AAV Gene Therapy to Improve the Treatment of Parkinson's Disease. Diss. King's College London, 2016
Paterna et al. "Recombinant adeno-associated virus vector design and gene expression in the mammalian brain." Methods 28.2 (2002): 208-218

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633